DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Saito 2018/0020571) in view of (Moss 2017/0156233).
Regarding Claim(s) 1, 7; Saito discloses a direct liquid cooling system for cooling of electronic components (as constituted by a cooling system having an electronic apparatus comprising a supercomputer or data center defining servers including electronic components defined by semiconductor parts and electronic components within each server immersed in a cooling liquid to be directly cooled—as set forth by para.’s 0001, 0007) configured to maintain a predetermined thermostable environment for the electronic components (as set forth by para. 0011-0012—whereas a system is provided capable of solving a problem of large differences in temperature distribution in the cooling liquid of a cooling tank; and temperatures can be prevented from exceeding a set temperature—para. 0078), comprising: a reservoir (as constituted by an interior open space-10a-Fig. 1 of the cooling tank-12 defining a reservoir for cooling liquid-11); a rack (whereas Fig.’s 3-9 discloses the electronic apparatus is defined by 100 and/or partitioning walls 13b. 13c,14b and 14c thereof constitutes a rack; wherein the electronic apparatus defines a server or data center to constitute a rack--as set forth by abstract, and para.’s 0001 and 0007); removably placed in the reservoir and securely containing electronic components to be cooled (whereas racks are installed in the data center; and removed by a hoist crane—as set forth by para.’s 0007 and 0009), wherein the rack has an upper portion and a lower portion separated by a horizontally placed panel or partitions—claim 7 that has a plurality of guide openings (as depicted by Fig.’s 1, 7, and 9—whereas the tank has an upper portion receiving each electronic apparatus; and a lower portion defined by a bottom wall 12a and/or respective portion thereof at each storage section 15aa-15dd defining a dielectric panel or partitions of the reservoir separating a header thereof having inflow opening 16 with nozzles therethrough --as set forth by para. 0062 and 0067); a dielectric coolant (as set forth by para. 0004) is configured to flow upward in parallel streams between the electronic components and function zones—claim 7 through at least one nozzle positioned at the lower portion of the rack at a bottom of the reservoir (as set forth above—whereas upward parallel streams between respective components as depicted by Fig.’s 1 and 9 and through respective function zones defined by the storage sections 15aa-15dd via each inflow opening and nozzle(s) disposed at the bottom of the reservoir--as depicted by Fig. 9), wherein the at least one nozzle is aligned with a guide opening of the plurality of guide openings (as already set forth); a pump assembly (40) coupled with the at least one nozzle through an inlet pipeline that facilitates continuous pumping of the dielectric coolant thereby forcing the dielectric coolant upwards through the electronic components and overflowing the dielectric coolant (whereas the pump is atleast in-part fluidly coupled to an inlet 16 via 30 and/or including flow regulating valve with a regulating mechanism that keeps the flow rate fixed—as set froth by para. 0074); a heat exchanger module coupled with the reservoir through an outlet pipeline (whereas heat exchanger 90 is atleast in-part fluidly coupled to the reservoir via outlet 18), wherein the outlet pipeline is coupled (as constituted by ie.18bb at 170); and a controller configured to monitor the temperature and adjust a flow of the dielectric coolant (as set forth by para. 0100—whereas a controller monitors temperature at all times and control flow rates of the cooling liquid via regulating valves).  Except, Saito does not explicitly disclose the panel and/or partitions of the reservoir are dielectric.  However, Moss discloses a reservoir is dielectric (para. 0030 discloses a tanks 101 defining an interior reservoir is plastic compatible with a dielectric coolant), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the reservoir and bottom dielectric panel/partitions thereof as dielectric since it was known in the art that the reservoir and panel will employ a desired coefficient of thermal expansion so as to be more structurally reliable upon temperature changes.

Regarding Claim 2; Saito discloses the direct liquid cooling system of claim 1, wherein the rack further comprises dielectric partitions that are configured to provide separation of the parallel streams of the dielectric coolant and functional zones within the reservoir (as already set forth).  
Regarding Claim 3; Saito discloses the direct liquid cooling system of claim 1, wherein the rack further comprises T-shaped longitudinal grooves on side surfaces of the rack in order to facilitate securing the electronic components on the rack and the dielectric partitions (as constituted by 20b at sides 13, 13c).  
Regarding Claim 4; Saito discloses the direct liquid cooling system of claim 1, wherein the rack further comprises at least a single filler element in order facilitate flow of the dielectric coolant and to reduce the volume of the dielectric coolant used when the rack is not fully occupied by the electronic components (whereas other storage sections i.e. except, explicitly disclosing facilitating maximum flow and reduce the volume when the rack is not fully occupied.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control and regulation of respective flow volume and/or using fail safe mechanisms—para.’s 0077 and 0079 configured to prevent operations at each storage section when not fully occupied due to component failure and repair, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding Claim 5; Saito discloses the direct liquid cooling system of claim 1, wherein the dielectric panel comprises of a plurality of dielectric panels (as already set forth and constituted by respective panel portions at each storage section—as depicted by Fig. 7).  
Regarding Claim(s) 6-7, and 9; Saito discloses the direct liquid cooling system of claim 1, wherein the controller determines the temperature difference within the system through temperature sensors and adjusts the flow of the dielectric coolant (via a controller, sensors and flow rate regulating valves –as set forth by para.’s 0077-0078) through the electronic components in order to maintain the predetermined thermostable environment of the electronic components (whereas other storage sections i.e. 15ba, 15ca defined by respective partitions constitute an integrated filler that define respective areas of the reservoir and each are configured to individually control liquid flow rates—as set forth by para. 0095; and maintain the predetermined thermostable environment as set forth above by para.’s 0011-0012 and 0078), except, explicitly disclosing In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 8; Saito discloses the liquid cooling system of claim 7, wherein the rack further comprises T- shaped longitudinal grooves on side surfaces of the rack in order to facilitate securing the electronic components on the rack and the dielectric partitions (as depicted by Fig.’s 5-8—via 100 disposed in 20b at 13b and 13c and atleast indirectly, where 13b and 13c connects to the dielectric panel partitions at 12a—as further depicted by Fig. 7).  
Regarding Claim 10; Saito discloses the liquid cooling system of claim 7, wherein the rack comprises an upper portion and a lower portion separated by horizontally placed dielectric panel that has a plurality of guide openings (as already set forth).  
Regarding Claim 11; Saito discloses the liquid cooling system of claim 10, wherein the dielectric panel comprises of a plurality of dielectric panels (as already set forth). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835